Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 04/13/2018. Claims 1, 18, 19 and 20 are independent claims. Claims 1-20 have been examined and rejected in the current patent application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 and 20 are rejected under 35 U.S.C. § 101, because the claims are directed to non-statutory subject matter. For a system, an apparatus, a device claim to fall within the statutory meaning 35 U.S.C. § 101, the body of the claim must include hardware. Independent claim 1 recites "An apparatus and a server apparatus“. The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. As such, the claim fails to fall within a statutory category. Therefore the claim contains non-statutory subject matter that cannot be patented. To overcome the rejection, the claim must contain hardware or a proper computer readable medium that is functionally and structurally interconnected with the software and supported by the original specification. The Claims do not show hardware explicitly and are non-statutory under the meaning 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Strugov et al. (US 2014/0188838 A1, hereinafter Strugov) in view of Wilson et al. (US 8,732,101 B1, hereinafter Wilson). 
Regarding independent claim(s) 1, Strugov discloses a method for a user terminal to visualize information for making a decision in a user group including a plurality of group members, the method comprising (Strugov discloses a search engine, processing and content rating system which can also be used as a recommendation and analytical system accumulating users' scores, reviews and comments while users are involved in making a choice between a few alternatives. The user terminal is the device that is used by an end user to access the services provided by networks. A certain alternative by any criterion along with the block visualizing a user's scores. The system is also capable of displaying (or visualizing) a set of alternatives having the same or similar criteria being of importance (for example, it is possible to display a set of alternatives for which among other criteria such a criterion as product weight is important. The system also can rank alternatives taking into account weighting factors adjusted (or assigned) by a certain group of users (members at the peer-to-peer level between peer users/user group including a plurality of group members) only if the group specified scores for alternatives by criteria, (see Strugov: Para. 0058-0066, 0077-0079, 0082-0096 and 0108). This reads on the claim concept of a user terminal to visualize information for making a decision in a user group including a plurality of group members, the method comprising):  
inputting a selection range of a first user of the user terminal over at least one criterion related to the decision-making (Strugov discloses personalized and structured data displaying is of help for understanding the content and making a better decision. Groups to make a decision (for example, which of nightclubs is preferred by student mates) but may be considered as a tool for shaping the public opinion through focusing on and encouraging to use new. The average scores fairness is being increased, which may be of interest for decision-makers at all levels through tracking emerging trends. Users and assigning weighting factors to the criteria related to a certain alternative, which makes it possible to display initially the most relevant search results based on criteria which are oftener used to rate a certain alternative, (see Strugov: Para. 0077-0081, 0100 and 0107-0109). This reads on the claim concept of inputting a selection range of a first user of the user terminal over at least one criterion related to the decision-making); 
receiving information on selection ranges over at least one criterion related to the decision-making of other group members in the user group (Strugov discloses the query can be entered using text or graphics format and any software tool connected to the server and sending/ receiving information to/from the server. A search engine, processing and content rating system which can also be used as a recommendation and analytical system accumulating users' scores, reviews and comments while users are involved in making a choice between a few alternatives. The user terminal is the device that is used by an end user to access the services provided by networks. A certain alternative by any criterion along with the block visualizing a user's scores. The system is also capable of displaying (or visualizing) a set of alternatives having the same or similar criteria being of importance (for example, it is possible to display a set of alternatives for which among other criteria such a criterion as product weight is important. The system also can rank alternatives taking into account weighting factors adjusted (or assigned) by a certain group of users (members at the peer-to-peer level between peer users/user group including a plurality of group members) only if the group specified scores for alternatives by criteria. Personalized and structured data displaying is of help for understanding the content and making a better decision. Groups to make a decision (for example, which of nightclubs is preferred by student mates) but may be considered as a tool for shaping the public opinion through focusing on and encouraging to use new. The average scores fairness is being increased, which may be of interest for decision-makers at all levels through tracking emerging trends. Users and assigning weighting factors to the criteria related to a certain alternative, which makes it possible to display initially the most relevant search results based on criteria which are oftener used to rate a certain alternative, (see Strugov: Para. 0058-0066, 0077-0079, 0082-0096, 0100 and 0108). This reads on the claim concept of receiving information on selection ranges over at least one criterion related to the decision-making of other group members in the user group); 
However, Strugov does not appears to specifically disclose extracting a filtered selection range by performing filtering based on at least one of the first user's selection range and the information about other group members' selection ranges; extracting candidates for decision-making that match the filtered selection range; and visually presenting the extracted candidates for decision-making, wherein at least one of preferences for the visually presented candidates and the selection ranges over at least one criterion are visually presented by matching with each group member.  
In the same field of endeavor, Wilson discloses extracting a filtered selection range by performing filtering based on at least one of the first user's selection range and the information about other group members' selection ranges (Wilson discloses user's connection graph, extracting candidate venues    from the user's connection graph, and dissecting the extracted candidate venues for their properties and property attributes. Based on the final filter set, the recommendation engine 112 may provide recommendations out of this set relating to venues of which have the strongest link strength to user attributes. The system 100 also highlights one of the recommended venues for each member that represents the strongest overall link strength based on the venue provided by the user and the filter state input as part of the search query. The users may each provide a venue and other filter parameters to have the recommendation engine 112 provide a recommendation set for each user.  The collaborative decision making user interface depicts each group member in a different row with recommendations for each corresponding member appearing in a column beneath that member, (see Wilson: Col. 0024 line 1-67, Col. 0026 line 1-67, Col. 0030 line 1-67, Col. 0058 line 1-67, Col. 0064 line 1-67 and Col. 0065 line 1-67). This reads on the claim concept of extracting a filtered selection range by performing filtering based on at least one of the first user's selection range and the information about other group members' selection ranges);
 extracting candidates for decision-making that match the filtered selection range; and visually presenting the extracted candidates for decision-making (Wilson discloses a user personality matrix representing an individual user's taste profile may be determined for each user in a group decision-making dynamic. The candidate venues match one or more of the filter conditions. For example, a user may display the user interface 3600 on their personal mobile device, in which case the system 100 may analyze user data and/or the user's personality matrix in order to display attributes and/or properties that the user has shown the strongest affinity for in the past (in this case cuisine and location). User's connection graph, extracting candidate venues from the user's connection graph, and dissecting the extracted candidate venues for their properties and property attributes. Based on the final filter set, the recommendation engine 112 may provide recommendations out of this set relating to venues of which have the strongest link strength to user attributes. The system 100 also highlights one of the recommended venues for each member that represents the strongest overall link strength based on the venue provided by the user and the filter state input as part of the search query. The users may each provide a venue and other filter parameters to have the recommendation engine 112 provide a recommendation set for each user. The collaborative decision making user interface depicts each group member in a different row with recommendations for each corresponding member appearing in a column beneath that member, (see Wilson: Col. 0024 line 1-67, Col. 0026 line 1-67, Col. 0030 line 1-67, Col. 0058 line 1-67, Col. 0064 line 1-67, Col. 0065 line 1-67, Col. 66 line 1-67 and Col. 67 line 1-67). This reads on the claim concept of extracting candidates for decision-making that match the filtered selection range; and visually presenting the extracted candidates for decision-making);    
wherein at least one of preferences for the visually presented candidates and the selection ranges over at least one criterion are visually presented by matching with each group member (Wilson discloses a group of users may combine taste profiles corresponding to their respective user personality matrices, set specific filters within combined taste results based on their current preferences, and obtain a dynamic list of results calculated in real time that fits the taste profile of the entire group within specific categories. The system or users may trigger the recommendation engine. The users may do so by entering through a web portal, client application, or electronic message a request that a shared recommendation be generated based on provided venue attributes such as type, geography, or price. A user or system 100 specified number of recommendations required to be presented to the user, the recommendation engine 112 will proceed with geometric contextualization to obtain the requisite amount of recommendations. In the case of recommendations provided for a group of users, these same techniques may be used but with the modification that the user attributes are selected to match the group, either by direct user input or by arithmetic blending or averaging the user attribute values to arrive at a composite group user profile, (see Wilson: Col. 13 line 1-67, Col. 14 line 1-67, Col. 19 line 1-67, Col. 43 line 1-67, Col. 59 line 1-67, Col. 60 line 1-67, Col. 61 line 1-67, Col. 63 line 1-67, Col. 67 line 1-67 and Col. 70). This reads on the claim concept of wherein at least one of preferences for the visually presented candidates and the selection ranges over at least one criterion are visually presented by matching with each group member).                        
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the user terminal to visualize information for making a decision of Strugov in order to have incorporated the extracting a filtered selection range by performing filtering based on the users, as disclosed by Wilson, since these are directed to analysts are chiseling the bulk of raw data to create meaning patterns and associations, maps and models to help us draw insights, understand trends, and even make decisions from the stories the data tell. The results of the decision are easy to predict and can be based on processes, best practices, or historical knowledge. Leaders must sense, categorize and respond to issues. Information visualization is the process of representing data in a visual and meaningful way so that a user can better understand it. Dashboards and scatter plots are common examples of information visualization. Via its depicting an overview and showing relevant connections, information visualization allows users to draw insights from abstract data in an efficient and effective manner. The process of creating information visualization typically starts with understanding the information needs of the target user group. Information visualization is becoming increasingly interactive, especially when used in a website or application. Being interactive allows for manipulation of the visualization by users, making it highly effective in catering to their needs. With interactive information visualization, users are able to view topics from different perspectives, and manipulate their visualizations of these until they reach the desired insights. This is especially useful if users require an explorative experience. The user interface (UI) is the point of human-computer interaction and communication in a device. This can include display screens, keyboards, a mouse and the appearance of a desktop. It is also the way through which a user interacts with an application or a website. The growing dependence of many businesses on web applications and mobile applications has led many companies to place increased priority on UI in an effort to improve the user's overall experience. Navigating a large website with lots of products or content to choose from can go two different ways: if it’s simple, thanks to filters and facets, it’s a rewarding experience that helps the user connect with a wide range of content. Leaders in e-commerce and media, like Amazon and Netflix, realize the power of a great search and navigation experience on their websites. They’ve invested heavily in making their huge catalogs easy (and even enjoyable) to navigate, exposing users to valuable new products and content along the way. Users now expect a fast, relevant, reliable search experience on every site they visit. Creating a great search UX that incorporates filters and facets helps keep your users satisfied, improve your overall brand image, and drive your website. Incorporating the teachings of Wilson into Strugov would produce a system may receive attribute data corresponding to attributes of a plurality of users and to one or more venues for which the plurality of users has an affinity. A user personality matrix may be calculated for one or more of the plurality of users based on interrelational nodal link strengths between the one or more users and the venues, as disclosed by Wilson, (see Abstract).  
Regarding dependent claim(s) 4, the combination of Strugov and Wilson disclose the method as in claims 1. However, Strugov does not appear to specifically disclose wherein a filter used for filtering comprises at least one among: a first filter for filtering the candidates within the first user's selection range; a second filter for filtering candidates that match the selection ranges of all the group members participating in decision-making; and a third filter for presenting every candidate that matches at least one of the selection ranges of the group members participating in decision-making. 
In the same field of endeavor, Wilson discloses wherein a filter used for filtering comprises at least one among: a first filter for filtering the candidates within the first user's selection range (Wilson discloses a plurality of users for the purpose of providing "shared recommendations." Shared recommendation generation may include defining a "user personality matrix" defining features of each user in the plurality of users (i.e., the group), generating a combined personality matrix defining features of the group, and determining a set of shared recommendations based on the combined personality matrix. The system 100 also highlights one of the recommended venues for each member that represents the strongest overall link strength based on the venue provided by the user and the filter state input as part of the search query. Once the group is formed, the users may each provide a venue and other filter parameters to have the recommendation engine 112 provide a recommendation set for each user. Each candidate venue and filtering out unwanted candidate venues from the shared recommendation process (in response to the selections the system). The system 100 may rank candidate venues from high to low aggregated score. Filtering candidate venues, such as in the processing related to step S3308 of FIG. 33 (that venue selections and/or shared decisions can be made). For example, a group of users may request a shared recommendation that is limited to only a certain set of neighborhoods, cuisine types, and price ranges, (see Wilson: Col. 23 line 1-67, Col. 24 line 1-67, Col. 63 line 1-67, Col. 64 line 1-67, Col. 65 line 1-67, Col. 69 line 1-67, Col. 70 line 1067 anf FIG. 6 & 34). This reads on the claim concept of wherein a filter used for filtering comprises at least one among: a first filter for filtering the candidates within the first user's selection range);
a second filter for filtering candidates that match the selection ranges of all the group members participating in decision-making (Wilson discloses the search engine will retrieve pages that match these search query parameters on the target site of interest. The system 100 compares the acquired filter conditions with the set of candidate venues and determines whether attributes and/or properties corresponding to the candidate venues match one or more of the filter conditions. Filters (first, second and third) related to affinities or attributes other than reviewers, which can be utilized to screen against candidate recommendations. Decision-making processes weighted towards the affinities associated with that mood. A plurality of users for the purpose of providing "shared recommendations." Shared recommendation generation may include defining a "user personality matrix" defining features of each user in the plurality of users (i.e., the group), generating a combined personality matrix defining features of the group, and determining a set of shared recommendations based on the combined personality matrix. The system 100 also highlights one of the recommended venues for each member that represents the strongest overall link strength based on the venue provided by the user and the filter state input as part of the search query. Once the group is formed, the users may each provide a venue and other filter parameters to have the recommendation engine 112 provide a recommendation set for each user. Each candidate venue and filtering out unwanted candidate venues from the shared recommendation process (in response to the selections the system). The system 100 may rank candidate venues from high to low aggregated score. Filtering candidate venues, such as in the processing related to step S3308 of FIG. 33 (that venue selections and/or shared decisions can be made). For example, a group of users may request a shared recommendation that is limited to only a certain set of neighborhoods, cuisine types, and price ranges, (see Wilson: Col. 23 line 1-67, Col. 24 line 1-67, Col. 51 line 1-67, Col. 57 line 1-67, Col. 63 line 1-67, Col. 64 line 1-67, Col. 65 line 1-67, Col. 69 line 1-67, Col. 70 line 1067 and FIG. 6 & 34). This reads on the claim concept of a second filter for filtering candidates that match the selection ranges of all the group members participating in decision-making); and 
a third filter for presenting every candidate that matches at least one of the selection ranges of the group members participating in decision-making (Wilson discloses a user may display the user interface on their personal mobile device. The search engine will retrieve pages that match these search query parameters on the target site of interest. The system 100 compares the acquired filter conditions with the set of candidate venues and determines whether attributes and/or properties corresponding to the candidate venues match one or more of the filter conditions. Filters (first, second and third) related to affinities or attributes other than reviewers, which can be utilized to screen against candidate recommendations. Decision-making processes weighted towards the affinities associated with that mood. A plurality of users for the purpose of providing "shared recommendations." Shared recommendation generation may include defining a "user personality matrix" defining features of each user in the plurality of users (i.e., the group), generating a combined personality matrix defining features of the group, and determining a set of shared recommendations based on the combined personality matrix. The system 100 also highlights one of the recommended venues for each member that represents the strongest overall link strength based on the venue provided by the user and the filter state input as part of the search query. Once the group is formed, the users may each provide a venue and other filter parameters to have the recommendation engine 112 provide a recommendation set for each user. Each candidate venue and filtering out unwanted candidate venues from the shared recommendation process (in response to the selections the system). The system 100 may rank candidate venues from high to low aggregated score. Filtering candidate venues, such as in the processing related to step S3308 of FIG. 33 (that venue selections and/or shared decisions can be made). For example, a group of users may request a shared recommendation that is limited to only a certain set of neighborhoods, cuisine types, and price ranges, (see Wilson: Col. 23 line 1-67, Col. 24 line 1-67, Col. 25 line 1-67, Col. 51 line 1-67, Col. 57 line 1-67, Col. 63 line 1-67, Col. 64 line 1-67, Col. 65 line 1-67, Col. 68 line 1-67, Col. 69 line 1-67, Col. 70 line 1067 and FIG. 6 & 34). This reads on the claim concept of a third filter for presenting every candidate that matches at least one of the selection ranges of the group members participating in decision-making). 
Regarding dependent claim(s) 5, the combination of Strugov and Wilson disclose the method as in claims 4. However, Strugov does not appear to specifically disclose wherein the server or the first user selects the filter used for filtering.
In the same field of endeavor, Wilson discloses wherein the server or the first user selects the filter used for filtering (Wilson discloses if a user requests a search by providing a venue to which he has an affinity, the recommendation engine 112 will only provide recommendations based on overall link strengths with respect to the venues identified and ranked in the final filter set. A user interface for performing shared recommendation processing. Turning to the figure, the exemplary user interface 3600 includes an area 3602, an area 3604, an area 3606, and an area 3608. The area 3602 may be provided such that a user may, e.g., select other users that should be included in a shared recommendation process for a group decision, (see Wilson: Col. 64 line 1-67, Col. 67 line 1-67, Col. 68 line 1-67 and FIG. 36). This reads on the claim concepts of wherein the server or the first user selects the filter used for filtering). 
Regarding dependent claim(s) 8, the combination of Strugov and Wilson disclose the method as in claims 1. However, Strugov does not appear to specifically disclose wherein the group members participating in the decision making are assigned corresponding visual representations, and wherein the preferences on the candidates are presented by marking the corresponding visual representations near the candidates.
In the same field of endeavor, Wilson discloses wherein the group members participating in the decision making are assigned corresponding visual representations, and wherein the preferences on the candidates are presented by marking the corresponding visual representations near the candidates (Wilson discloses a group of friends that are also users of the system 100 may have plans to go out to dinner but may be unsure of which restaurant to go to or may be unable to come to an agreement with respect to a restaurant. The system 100 also provides user interfaces enabling a group of users to collaboratively select venues. Once the recommendation engine 112 has generated the various recommendation sets for each member of the group, the collaborative decision making user interface depicts each group member in a different row with recommendations for each corresponding member appearing in a column beneath that member. The highlighted venue may be displayed in a certain color, have a varied border as compared to other recommendations, may be displayed larger than the other recommendations or may be displayed in a particular order with respect to the position of the member information. The candidates correspond to the combined personality matrix may be calculated and a set of recommendations can be presented to the group of users (e.g., via an interface). User interface of FIG. 39 may provide a visual representation of shared affinities in a network of friends. In other aspects of the present disclosure, the exemplary user interface of FIG. 39 may provide a visual representation of nodal connections between venues that may be utilized as candidates for performing shared recommendation processing. Exemplary user data collected by the system 100 includes other venues liked, gender, profession, age, location, pricing preferences, cuisine preferences, entertainment content preferences (e.g., favorite movies, music, books, etc.), preferred venue features, allergies, preferred modes of transportation, relative weight in shared decision making, schedule/calendar information, style preferences, (see Wilson: Col. 13 line 1-67, Col. 23 line 1-67, Col. 24 line 1-67, Col. 63 line 1-67 and Col. 69 line 1-67). This reads on the claim concept of wherein the group members participating in the decision making are assigned corresponding visual representations, and wherein the preferences on the candidates are presented by marking the corresponding visual representations near the candidates). 
Regarding dependent claim(s) 11, the combination of Strugov and Wilson disclose the method as in claims 1. However, Strugov does not appear to specifically disclose wherein a plurality of group members included in a first user group for making a first decision are organized by sending an invitation message and accepting the invitation.
In the same field of endeavor, Wilson discloses wherein a plurality of group members included in a first user group for making a first decision are organized by sending an invitation message and accepting the invitation (Wilson discloses a group of friends that are also users of the system 100 may have plans to go out to dinner but may be unsure of which restaurant to go to or may be unable to come to an agreement with respect to a restaurant. The system 100 also provides user interfaces enabling a group of users to collaboratively select venues. Once the recommendation engine 112 has generated the various recommendation sets for each member of the group, the collaborative decision making user interface depicts each group member in a different row with recommendations for each corresponding member appearing in a column beneath that member. The candidates correspond to the combined personality matrix may be calculated and a set of recommendations can be presented to the group of users (e.g., via an interface). User interface of FIG. 39 may provide a visual representation of shared affinities in a network of friends. In other aspects of the present disclosure, the exemplary user interface of FIG. 39 may provide a visual representation of nodal connections between venues that may be utilized as candidates for performing shared recommendation processing. In FIG. 17, Members 1-4 represent a group of users of the system 100 who are planning to meet for <limier on Oct. 8, 2012, at 5:00 PM. In selected embodiments, one user may setup the meeting time of an event and can send invites to other users of the system 100. If these users accept the invite, the system 100 will indicate that they are part of a group, (see Wilson: Col. 13 line 1-67, Co. 14 line 1-67, Col. 19 line 1-67, Col. 23 line 1-67, Col. 24 line 1-67, Col. 57 line 1-67, Col. 63 line 1-67 and Col. 69 line 1-67). This reads on the claim concept of wherein a plurality of group members included in a first user group for making a first decision are organized by sending an invitation message and accepting the invitation).   
Regarding dependent claim(s) 12, the combination of Strugov and Wilson disclose the method as in claims 1. However, Strugov does not appear to specifically disclose wherein the first user group is a user group for making a first decision, one user of which is associated with a plurality of user groups for making multiple decisions, and the plurality of user groups associated with the one user are presented in a list.
In the same field of endeavor, Wilson discloses wherein the first user group is a user group for making a first decision, one user of which is associated with a plurality of user groups for making multiple decisions, and the plurality of user groups associated with the one user are presented in a list (Wilson discloses a group of friends that are also users of the system 100 may have plans to go out to dinner but may be unsure of which restaurant to go to or may be unable to come to an agreement with respect to a restaurant. As such, each user may have his own opinion of where the group should go based on recommendations provided by the system 100. The members of the group may submit a venue choice and a list of requirements to the system 100 in which they want the search query to adhere to when determining recommended venues. Information specifying that the data set relates to beverages or more specifically alcoholic beverages such as wines, and the list of wines for which the merchant 2800 would like the system 100 to process. For example, the time of 65 year, the location, the time of day, and the group of people with whom the person is with at the present time, or the like. Similar steps may be taken for a plurality of different occasions representing different moods of the user, in which case the plurality of user personality matrices corresponding to the user's different moods may be accumulated (and stored for later use) and blended into a composite user personality matrix representing aspects of the user's various moods, (see Wilson: Col. 13 line 1-67, Co. 14 line 1-67, Col. 19 line 1-67, Col. 23 line 1-67, Col. 24 line 1-67, Col. 54 line 1-67, Col. 55 line 1-67, Col. 57 line 1-67, Col. 61 line 1-67, Col. 63 line 1-67, Col. 64 line 1-67 and Col. 69 line 1-67). This reads on the claim concept of wherein the first user group is a user group for making a first decision, one user of which is associated with a plurality of user groups for making multiple decisions, and the plurality of user groups associated with the one user are presented in a list). 
Regarding dependent claim(s) 13, the combination of Strugov and Wilson disclose the method as in claims 1. However, Strugov does not appear to specifically disclose wherein the preferences on the candidates are presented in a list view or map view.
In the same field of endeavor, Wilson discloses wherein the preferences on the candidates are presented in a list view or map view (Wilson discloses personalization profiles may be determined concurrently for a plurality of users for the purpose of providing "shared recommendations." Shared recommendation generation may include defining a "user personality matrix" defining features of each user in the plurality of users (i.e., the group), generating a combined personality matrix defining features of the group, and determining a set of shared recommendations based on the combined personality matrix (when determining recommendation candidates for a group of users). Optionally, buttons may be provided to launch a window or image that depicts the venue on a map. The more information the system 100 contains, the more detailed and comprehensive contour map can be provided to the user. Information specifying that the data set relates to beverages or more specifically alcoholic beverages such as wines, and the list of wines for which the merchant 2800 would like the system 100 to process, (see Wilson: Col. 13 line 1-67, Co. 14 line 1-67, Col. 19 line 1-67, Col. 21 line 1-67, Col. 20 line 1-67, Col. 22 line 1-67, Col. 61 line 1-67, Col. 63 line 1-67 and Col. 64 line 1-67). This reads on the claim concept of wherein the preferences on the candidates are presented in a list view or map view).    
Regarding dependent claim(s) 14, the combination of Strugov and Wilson disclose the method as in claims 13. However, Strugov does not appear to specifically disclose wherein, in the map view, the preferences on the candidates are indicated by a cluster bubble.
In the same field of endeavor, Wilson discloses wherein, in the map view, the preferences on the candidates are indicated by a cluster bubble (Wilson discloses the topographical view of the nodes can further be enhanced via contour mapping features. Accordingly, certain areas of the clusters which include strong nodal links therein can be presented in an "elevated" contour with a different color mapping than venues with lesser overall link strengths positioned in lower elevations. Personalization profiles may be determined concurrently for a plurality of users for the purpose of providing "shared recommendations." Shared recommendation generation may include defining a "user personality matrix" defining features of each user in the plurality of users (i.e., the group), generating a combined personality matrix defining features of the group, and determining a set of shared recommendations based on the combined personality matrix (when determining recommendation candidates for a group of users). Optionally, buttons may be provided to launch a window or image that depicts the venue on a map. The more information the system 100 contains, the more detailed and comprehensive contour map can be provided to the user. Information specifying that the data set relates to beverages or more specifically alcoholic beverages such as wines, and the list of wines for which the merchant 2800 would like the system 100 to process, (see Wilson: Col. 13 line 1-67, Co. 14 line 1-67, Col. 19 line 1-67, Col. 21 line 1-67, Col. 20 line 1-67, Col. 22 line 1-67, Col. 61 line 1-67, Col. 63 line 1-67 and Col. 64 line 1-67). This reads on the claim concept of wherein, in the map view, the preferences on the candidates are indicated by a cluster bubble). 
Regarding dependent claim(s) 16, the combination of Strugov and Wilson disclose the method as in claims 1. However, Strugov does not appear to specifically disclose wherein at least one of the selection ranges of other group members over at least one criterion is visualized in a summary view which is presented based on the number of group members who agree with the at least one selection range and the number of group members who disagree with the at least one selection range.
In the same field of endeavor, Wilson discloses wherein at least one of the selection ranges of other group members over at least one criterion is visualized in a summary view which is presented based on the number of group members who agree with the at least one selection range and the number of group members who disagree with the at least one selection range (Wilson discloses a group of friends that are also users of the system 100 may have plans to go out to dinner but may be unsure of which restaurant to go to or may be unable to come to an agreement with respect to a restaurant. The system 100 also provides user interfaces enabling a group of users to collaboratively select venues. Once the recommendation engine 112 has generated the various recommendation sets for each member of the group, the collaborative decision making user interface depicts each group member in a different row with recommendations for each corresponding member appearing in a column beneath that member. The candidates correspond to the combined personality matrix may be calculated and a set of recommendations can be presented to the group of users (e.g., via an interface). User interface of FIG. 39 may provide a visual representation of shared affinities in a network of friends. In other aspects of the present disclosure, the exemplary user interface of FIG. 39 may provide a visual representation of nodal connections between venues that may be utilized as candidates for performing shared recommendation processing. Each member of the group will have the ability to vote on the recommended venue or to select a different (disagree) venue from the options listed on the display screen (summary). When Member 4 decided to vote for Recommendation 1714, the system 100 recalculated the group recommendation and recommended the current group recommendation 1700 of Restaurant 7. Voted upon by group members and is displayed to inform (summary) group members of the last time at which a vote may be cast, (see Wilson: Col. 24 line 1-67, Col. 25 line 1-67, Col. 26 line 1-67 and Col. 69 line 1-67). This reads on the claim concept of wherein at least one of the selection ranges of other group members over at least one criterion is visualized in a summary view which is presented based on the number of group members who agree with the at least one selection range and the number of group members who disagree with the at least one selection range). 
 Regarding dependent claim(s) 17, the combination of Strugov and Wilson disclose the method as in claims 16. However, Strugov does not appear to specifically disclose wherein, in response to a request for detailed information about a specific selection range in the summary view, a detail view which presents whether each group member agrees over the specific selection range or not is visualized.
In the same field of endeavor, Wilson discloses wherein, in response to a request for detailed information about a specific selection range in the summary view, a detail view which presents whether each group member agrees over the specific selection range or not is visualized (Wilson discloses a group of friends that are also users of the system 100 may have plans to go out to dinner but may be unsure of which restaurant to go to or may be unable to come to an agreement with respect to a restaurant. The system 100 also provides user interfaces enabling a group of users to collaboratively select venues. Once the recommendation engine 112 has generated the various recommendation sets for each member of the group, the collaborative decision making user interface depicts each group member in a different row with recommendations for each corresponding member appearing in a column beneath that member. The candidates correspond to the combined personality matrix may be calculated and a set of recommendations can be presented to the group of users (e.g., via an interface). User interface of FIG. 39 may provide a visual representation of shared affinities in a network of friends. In other aspects of the present disclosure, the exemplary user interface of FIG. 39 may provide a visual representation of nodal connections between venues that may be utilized as candidates for performing shared recommendation processing. Each member of the group will have the ability to vote on the recommended venue (agrees) or to select a different (disagree) venue from the options listed on the display screen (summary). When Member 4 decided to vote for Recommendation 1714, the system 100 recalculated the group recommendation and recommended the current group recommendation 1700 of Restaurant 7. Voted upon by group members and is displayed to inform (summary) group members of the last time at which a vote may be cast. Those most strongly linked to nodes associated with the user or a recommendation request. A deadline for submitted votes can be set by the group founder and/or voted upon by group members and is displayed to inform group members of the last time at which a vote may be cast. Accordingly, as the meeting time is set to 5:00 PM on Oct. 8, 2012, the group members must submit their final votes, if any, by Oct. 8, 2012, at 12:00PM (information about a specific selection range in the summary view, a detail view which presents whether each group member agrees over the specific selection range or not is visualized), (see Wilson: Col. 24 line 1-67, Col. 25 line 1-67, Col. 26 line 1-67 and Col. 69 line 1-67). This reads on the claim concept of wherein, in response to a request for detailed information about a specific selection range in the summary view, a detail view which presents whether each group member agrees over the specific selection range or not is visualized). 
Regarding independent claim(s) 18, Strugov discloses an apparatus for visualizing information for making a decision in a user group including a plurality of group members, the apparatus comprising (Strugov discloses a search engine, processing and content rating system which can also be used as a recommendation and analytical system accumulating users' scores, reviews and comments while users are involved in making a choice between a few alternatives. The user terminal is the device that is used by an end user to access the services provided by networks. A certain alternative by any criterion along with the block visualizing a user's scores. The system is also capable of displaying (or visualizing) a set of alternatives having the same or similar criteria being of importance (for example, it is possible to display a set of alternatives for which among other criteria such a criterion as product weight is important. The system also can rank alternatives taking into account weighting factors adjusted (or assigned) by a certain group of users (members at the peer-to-peer level between peer users/user group including a plurality of group members) only if the group specified scores for alternatives by criteria, (see Strugov: Para. 0058-0066, 0077-0079, 0082-0096 and 0108). This reads on the claim concept of an apparatus for visualizing information for making a decision in a user group including a plurality of group members, the apparatus comprising):
an input unit that inputs a selection range of a first user of the user terminal over at least one criterion related to the decision-making (Strugov discloses personalized and structured data displaying is of help for understanding the content and making a better decision. Groups to make a decision (for example, which of nightclubs is preferred by student mates) but may be considered as a tool for shaping the public opinion through focusing on and encouraging to use new. The average scores fairness is being increased, which may be of interest for decision-makers at all levels through tracking emerging trends. Users and assigning weighting factors to the criteria related to a certain alternative, which makes it possible to display initially the most relevant search results based on criteria which are oftener used to rate a certain alternative, (see Strugov: Para. 0077-0081, 0100 and 0107-0109). This reads on the claim concept of an input unit that inputs a selection range of a first user of the user terminal over at least one criterion related to the decision-making); 
a communication unit that receives information about selection ranges over at least one criterion related to the decision-making of other group members in the user group (Strugov discloses the query can be entered using text or graphics format and any software tool connected to the server and sending/ receiving information to/from the server. A search engine, processing and content rating system which can also be used as a recommendation and analytical system accumulating users' scores, reviews and comments while users are involved in making a choice between a few alternatives. The user terminal is the device that is used by an end user to access the services provided by networks. A certain alternative by any criterion along with the block visualizing a user's scores. The system is also capable of displaying (or visualizing) a set of alternatives having the same or similar criteria being of importance (for example, it is possible to display a set of alternatives for which among other criteria such a criterion as product weight is important. The system also can rank alternatives taking into account weighting factors adjusted (or assigned) by a certain group of users (members at the peer-to-peer level between peer users/user group including a plurality of group members) only if the group specified scores for alternatives by criteria. Personalized and structured data displaying is of help for understanding the content and making a better decision. Groups to make a decision (for example, which of nightclubs is preferred by student mates) but may be considered as a tool for shaping the public opinion through focusing on and encouraging to use new. The average scores fairness is being increased, which may be of interest for decision-makers at all levels through tracking emerging trends. Users and assigning weighting factors to the criteria related to a certain alternative, which makes it possible to display initially the most relevant search results based on criteria which are oftener used to rate a certain alternative, (see Strugov: Para. 0058-0066, 0077-0079, 0082-0096, 0100 and 0108). This reads on the claim concept of a communication unit that receives information about selection ranges over at least one criterion related to the decision-making of other group members in the user group); 
However, Strugov does not appears to specifically disclose a controller that extracts a selection range filtered based on at least one of the first user's selection range and the information about other group members' selection ranges and extracting candidates for decision-making that match the filtered selection range; and a display unit that visually presents the confirmed candidates, wherein at least one of the preferences for the candidates and the selection ranges over the at least one criterion are visually presented by matching with each group member. 
In the same field of endeavor, Wilson discloses a controller that extracts a selection range filtered based on at least one of the first user's selection range and the information about other group members' selection ranges (Wilson discloses user's connection graph, extracting candidate venues    from the user's connection graph, and dissecting the extracted candidate venues for their properties and property attributes. Based on the final filter set, the recommendation engine 112 may provide recommendations out of this set relating to venues of which have the strongest link strength to user attributes. The system 100 also highlights one of the recommended venues for each member that represents the strongest overall link strength based on the venue provided by the user and the filter state input as part of the search query. The users may each provide a venue and other filter parameters to have the recommendation engine 112 provide a recommendation set for each user.  The collaborative decision making user interface depicts each group member in a different row with recommendations for each corresponding member appearing in a column beneath that member, (see Wilson: Col. 0024 line 1-67, Col. 0026 line 1-67, Col. 0030 line 1-67, Col. 0058 line 1-67, Col. 0064 line 1-67 and Col. 0065 line 1-67). This reads on the claim concept of a controller that extracts a selection range filtered based on at least one of the first user's selection range and the information about other group members' selection ranges) and 
extracting candidates for decision-making that match the filtered selection range; and a display unit that visually presents the confirmed candidates (Wilson discloses a user personality matrix representing an individual user's taste profile may be determined for each user in a group decision-making dynamic. The candidate venues match one or more of the filter conditions. For example, a user may display the user interface 3600 on their personal mobile device, in which case the system 100 may analyze user data and/or the user's personality matrix in order to display attributes and/or properties that the user has shown the strongest affinity for in the past (in this case cuisine and location). User's connection graph, extracting candidate venues from the user's connection graph, and dissecting the extracted candidate venues for their properties and property attributes. Based on the final filter set, the recommendation engine 112 may provide recommendations out of this set relating to venues of which have the strongest link strength to user attributes. The system 100 also highlights one of the recommended venues for each member that represents the strongest overall link strength based on the venue provided by the user and the filter state input as part of the search query. The users may each provide a venue and other filter parameters to have the recommendation engine 112 provide a recommendation set for each user. The collaborative decision making user interface depicts each group member in a different row with recommendations for each corresponding member appearing in a column beneath that member, (see Wilson: Col. 0024 line 1-67, Col. 0026 line 1-67, Col. 0030 line 1-67, Col. 0058 line 1-67, Col. 0064 line 1-67, Col. 0065 line 1-67, Col. 66 line 1-67 and Col. 67 line 1-67). This reads on the claim concept of extracting candidates for decision-making that match the filtered selection range; and a display unit that visually presents the confirmed candidates),   
wherein at least one of the preferences for the candidates and the selection ranges over the at least one criterion are visually presented by matching with each group member (Wilson discloses a group of users may combine taste profiles corresponding to their respective user personality matrices, set specific filters within combined taste results based on their current preferences, and obtain a dynamic list of results calculated in real time that fits the taste profile of the entire group within specific categories. The system or users may trigger the recommendation engine. The users may do so by entering through a web portal, client application, or electronic message a request that a shared recommendation be generated based on provided venue attributes such as type, geography, or price. A user or system 100 specified number of recommendations required to be presented to the user, the recommendation engine 112 will proceed with geometric contextualization to obtain the requisite amount of recommendations. In the case of recommendations provided for a group of users, these same techniques may be used but with the modification that the user attributes are selected to match the group, either by direct user input or by arithmetic blending or averaging the user attribute values to arrive at a composite group user profile, (see Wilson: Col. 0013 line 1-67, Col. 0014 line 1-67, Col. 0019 line 1-67, Col. 0043 line 1-67, Col. 0059 line 1-67, Col. 0060 line 1-67, Col. 0061 line 1-67, Col. 0063 line 1-67, Col. 0067 line 1-67 and Col. 0070). This reads on the claim concept of   wherein at least one of the preferences for the candidates and the selection ranges over the at least one criterion are visually presented by matching with each group member).                       
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the user terminal to visualize information for making a decision of Strugov in order to have incorporated the extracting a filtered selection range by performing filtering based on the users, as disclosed by Wilson, since these are directed to analysts are chiseling the bulk of raw data to create meaning patterns and associations, maps and models to help us draw insights, understand trends, and even make decisions from the stories the data tell. The results of the decision are easy to predict and can be based on processes, best practices, or historical knowledge. Leaders must sense, categorize and respond to issues. Information visualization is the process of representing data in a visual and meaningful way so that a user can better understand it. Dashboards and scatter plots are common examples of information visualization. Via its depicting an overview and showing relevant connections, information visualization allows users to draw insights from abstract data in an efficient and effective manner. The process of creating information visualization typically starts with understanding the information needs of the target user group. Information visualization is becoming increasingly interactive, especially when used in a website or application. Being interactive allows for manipulation of the visualization by users, making it highly effective in catering to their needs. With interactive information visualization, users are able to view topics from different perspectives, and manipulate their visualizations of these until they reach the desired insights. This is especially useful if users require an explorative experience. The user interface (UI) is the point of human-computer interaction and communication in a device. This can include display screens, keyboards, a mouse and the appearance of a desktop. It is also the way through which a user interacts with an application or a website. The growing dependence of many businesses on web applications and mobile applications has led many companies to place increased priority on UI in an effort to improve the user's overall experience. Navigating a large website with lots of products or content to choose from can go two different ways: if it’s simple, thanks to filters and facets, it’s a rewarding experience that helps the user connect with a wide range of content. Leaders in e-commerce and media, like Amazon and Netflix, realize the power of a great search and navigation experience on their websites. They’ve invested heavily in making their huge catalogs easy (and even enjoyable) to navigate, exposing users to valuable new products and content along the way. Users now expect a fast, relevant, reliable search experience on every site they visit. Creating a great search UX that incorporates filters and facets helps keep your users satisfied, improve your overall brand image, and drive your website. Incorporating the teachings of Wilson into Strugov would produce a system may receive attribute data corresponding to attributes of a plurality of users and to one or more venues for which the plurality of users has an affinity. A user personality matrix may be calculated for one or more of the plurality of users based on interrelational nodal link strengths between the one or more users and the venues, as disclosed by Wilson, (see Abstract).  
Claims 2, 3, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Strugov et al. (US 2014/0188838 A1, hereinafter Strugov) in view of Wilson et al. (US 8,732,101 B1, hereinafter Wilson) in view of Kramer et al. (US 2013/0282490 A1, hereinafter Kramer).
Regarding dependent claim(s) 2, the combination of Strugov and Wilson disclose the method as in claims 1. However, the combination of Strugov and Wilson do not appear to specifically disclose further comprising sending information about the first user's selection range selected with input from the first user to at least one of other group members' terminals and the server.
In the same field of endeavor, Kramer discloses further comprising sending information about the first user's selection range selected with input from the first user to at least one of other group members' terminals and the server (Kramer discloses valuable that empower the venues to compete for desirable clientele based on reliable information about potential clientele and provide for efficient use of the venue's resources, while enabling the client to select a venue based on current information, including promotions, regarding the venue. The computer program may classify a member as: a nightclub candidate, in proximity to a nightclub, on the way to a nightclub, at a nightclub, etc. Such classification may be used by nightclub managers to determine which targeted advertisement to send to the member. Hoozware system may send the male member a text message (or any other effective notification) alerting him to that fact. The Hoozware system may also inform the second nightclub of the male member's desired characteristics and suggest that the second nightclub send the male member a special offer through the Hoozware system to entice him to switch nightclubs. System and apparatus for constructing fully personalized and contextualized user interfaces for terminals in mobile use. The Hoozware mobile application may also run on the Hoozware system server 100 and be accessed, such as by a web browser, using a mobile phone (typically using a WAP browser), other data terminal, an office computer and communication device. To specify a range of dates over which member demographic data should be assembled, Range 6405 is selected, as well as Start Date 6406 and End Date 6410. The system data processor may also help facilitate communication between members, (see Kramer: Para. 0045-0051, 0088, 0454-0463 and 0611). This reads on the claim concept of further comprising sending information about the first user's selection range selected with input from the first user to at least one of other group members' terminals and the server). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the user terminal to visualize information for making a decision and extracting a filtered selection range by performing filtering based on the users of Strugov and Wilson in order to have incorporated sending information about the first user’s, as disclosed by Kramer, since these are directed to a dashboard is an information visualization tool. It helps you monitor events or activities at a glance by providing insights on one or more pages or screens. Unlike an infographic, which presents a static graphical representation, a dashboard conveys real-time information by pulling complex data points directly from large data sets. An interactive dashboard makes it easy to sort, filter, or drill into different types of data as needed. Data science techniques can be used to identify what is happening, why it's happening, and what will happen next at speed.  Whether you’re presenting data to internal stakeholders, analyzing it to aid decision-making, or even communicating data to your customers what’s important is presenting it in a manner that’s easy to digest and understand. Regularly deal with a lot of data, and data visualization helps us communicate that data more effectively. It uses visual elements to tell a story within the data while making it more engaging and easily accessible. Before a customer lands on your website, they have what’s known as a ‘mental model’ of what it’s like to shop in-store. They know that, in a real store, they can ask shop assistants for advice, browse items, try things on, and keep hold of things they like and checkout. The user terminal is the device that is used by an end user to access the services provided by the wireless networks. Data based decision making or data driven decision making refers to educator's ongoing process of collecting and analyzing different types of data, including demographic, student achievement test, satisfaction, and process data to guide decisions towards improvement of educational process. Data management is the practice of collecting, organizing, protecting, and storing an organization’s data so it can be analyzed for business decisions. As organizations create and consume data at unprecedented rates, data management solutions become essential for making sense of the vast quantities of data. The system data processor can also serve to receive (1) information from the venues, such as characteristic information and promotions, and (2) information from the members, such as location information and characteristic information. The system data processor may also help facilitate communication between members. Location information is obtained by virtue of an action by a member; although the mobile communication devices may comprise global positioning system (GPS) capability to provide location information. Incorporating the teachings of Kramer into Strugov and Wilson would produce using the system, venues can determine who is shopping nearby and can send promotions to their phones, and members can know before going which venues have promotions and their preferred attendee demographic, as disclosed by Kramer, (see Abstract).  
Regarding dependent claim(s) 3, the combination of Strugov and Wilson discloses the method as in claims 2. However, the combination of Strugov and Wilson do not appear to specifically disclose wherein the first user's selection range over at least one criterion is changed while presenting information about the selection ranges of at least some of the group members over at least one criterion. 
In the same field of endeavor, Kramer discloses wherein the first user's selection range over at least one criterion is changed while presenting information about the selection ranges of at least some of the group members over at least one criterion (Kramer discloses the system data processor may also help facilitate communication between members. Typically the system data processor stores information concerning traits, behaviors and demographics of the members, venue characteristics, and other information, in a system database. The member is redeeming an offer, the offer will be displayed on the member's mobile communication device. Members access the system from both the desktop and their mobile device. Information includes venue descriptions, member commentary, and population data. FIG. 4, other members may be alerted 407 to the change in venue demographics. Typically, a member will receive such an alert 407 only if they have requested to be alerted if a demographic of interest to them has moved above or below a predefined level, or if a member of interest, such as a friend or group member, has arrived at or left the venue. At this point, control is returned to checking 401 whether there is a message to receive. Use Now" 5306 is selected, the offer heading 5303 typically changes to say the time that the offer was used 5307, e.g., at 11 :03 p.m. Selections include specifying whether to use members only at the venue's venue 6419, or members that attended all venues 6420 over the selected day or range of days. The interface also allows the member to reverse this selection, (see Kramer; Para. 0083-0100, 0187-0209, 0210-0217, 0477, 0592 and 0611). This reads on the claim concept of wherein the first user's selection range over at least one criterion is changed while presenting information about the selection ranges of at least some of the group members over at least one criterion). 
Regarding dependent claim(s) 6, the combination of Strugov and Wilson disclose the method as in claims 1. However, the combination of Strugov and Wilson do not appear to specifically disclose wherein the group members participating in the decision making are assigned corresponding visual representations, and wherein the selection ranges over the at least one criterion are displayed in a bar shape based on the corresponding visual representations.
In the same field of endeavor, Kramer discloses wherein the group members participating in the decision making are assigned corresponding visual representations, and wherein the selection ranges over the at least one criterion are displayed in a bar shape based on the corresponding visual representations (Kramer discloses group definitions include the name of the group, the group leader and the associated group members.  The Hoozware System to make available to users, i.e., members, and optionally to guests, of the system. Such information includes the availability and type of Food (decision making are assigned corresponding visual representations). There are various selections to add and modify the list, including View and times range. The system data processor may also help facilitate communication between members. Typically the system data processor stores information concerning traits, behaviors and demographics of the members, venue characteristics, and other information, in a system database. The member is redeeming an offer, the offer will be displayed on the member's mobile communication device. Members access the system from both the desktop and their mobile device. Information includes venue descriptions, member commentary, and population data. FIG. 4, other members may be alerted 407 to the change in venue demographics. Typically, a member will receive such an alert 407 only if they have requested to be alerted if a demographic of interest to them has moved above or below a predefined level, or if a member of interest, such as a friend or group member, has arrived at or left the venue. FIG. 2A is a graphical map display 200 that may be used in an exemplary embodiment to display venue search results on the screen of a mobile phone which is in map mode, (see Kramer; Para. 0083-0100, 0187-0209, 0210-0217, 0459-0477, 0490, 0523-0531, 0574-0592, 0601 and 0611). This reads on the claim concept of wherein the group members participating in the decision making are assigned corresponding visual representations, and wherein the selection ranges over the at least one criterion are displayed in a bar shape based on the corresponding visual representations). 
Regarding dependent claim(s) 9, the combination of Strugov and Wilson disclose the method as in claims 1. However, the combination of Strugov and Wilson do not appear to specifically disclose wherein an interface for selecting a criterion over which the first user of the user terminal hides the selection range from other group members' terminals is provided.
In the same field of endeavor, Kramer discloses wherein an interface for selecting a criterion over which the first user of the user terminal hides the selection range from other group members' terminals is provided (Kramer discloses the system data processor may also help facilitate communication between members. Typically the system data processor stores information concerning traits, behaviors and demographics of the members, venue characteristics, and other information, in a system database. The member is redeeming an offer, the offer will be displayed on the member's mobile communication device. Members access the system from both the desktop and their mobile device. Information includes venue descriptions, member commentary, and population data. The data communication device may be a mobile phone (a.k.a. mobile telephone, cellular telephone, cell phone) or handheld computer. By "handheld computer" is meant a relatively small wired, wireless or mobile computer and terminal. Group definitions include the name of the group, the group leader and the associated group members.  The Hoozware System to make available to users, i.e., members, and optionally to guests, of the system. Such information includes the availability and type of Food. There are various selections to add and modify the list, including View and times range. The system data processor may also help facilitate communication between members. Typically the system data processor stores information concerning traits, behaviors and demographics of the members, venue characteristics, and other information, in a system database. The member is redeeming an offer, the offer will be displayed on the member's mobile communication device. Personal visibility may be set to: seen by all (no group filtering), seen only by groups (apply group filtering), or seen by none (hide). Add option to hide some or all friends. Privacy from other members is addressed by allowing visibility control of certain information. (see Kramer; Para. 0083-0100, 0187-0209, 0210-0217, 0240-0241, 0313, 0459-0477, 0480, 0490, 0523-0531, 0574-0592, 0601 and 0611). This reads on the claim concept of wherein an interface for selecting a criterion over which the first user of the user terminal hides the selection range from other group members' terminals is provided).
Regarding dependent claim(s) 10, the combination of Strugov and Wilson disclose the method as in claims 1. However, the combination of Strugov and Wilson do not appear to specifically disclose wherein an interface for choosing group members to allow the first user to show or hide the selection range over at least one criterion to or from the terminals of the group members is provided.
In the same field of endeavor, Kramer discloses wherein an interface for choosing group members to allow the first user to show or hide the selection range over at least one criterion to or from the terminals of the group members is provided (Kramer discloses the system data processor may also help facilitate communication between members. Typically the system data processor stores information concerning traits, behaviors and demographics of the members, venue characteristics, and other information, in a system database. The member is redeeming an offer, the offer will be displayed on the member's mobile communication device. Members access the system from both the desktop and their mobile device. Information includes venue descriptions, member commentary, and population data. The data communication device may be a mobile phone (a.k.a. mobile telephone, cellular telephone, cell phone) or handheld computer. By "handheld computer" is meant a relatively small wired, wireless or mobile computer and terminal. Group definitions include the name of the group, the group leader and the associated group members.  The Hoozware System to make available to users, i.e., members, and optionally to guests, of the system. Such information includes the availability and type of Food. There are various selections to add and modify the list, including View and times range. The system data processor may also help facilitate communication between members. Typically the system data processor stores information concerning traits, behaviors and demographics of the members, venue characteristics, and other information, in a system database. The member is redeeming an offer, the offer will be displayed on the member's mobile communication device. Personal visibility may be set to: seen by all (no group filtering), seen only by groups (apply group filtering), or seen by none (hide). Add option to hide some or all friends. Privacy from other members is addressed by allowing visibility control of certain information. Groups consist of one or more friends that may be treated together for visibility, messaging, or other purposes. Visibility settings may be stored in the database 103 on the Hoozware system server 100 and/or on the member's home computer and/or the member's mobile communication device, (see Kramer; Para. 0083-0100, 0187-0209, 0210-0217, 0240-0241, 0313-0315, 0346-0350, 0459-0477, 0480-0483, 0490-0491, 0523-0531, 0574-0592, 0601 and 0611). This reads on the claim concept of   wherein an interface for choosing group members to allow the first user to show or hide the selection range over at least one criterion to or from the terminals of the group members is provided). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strugov et al. (US 2014/0188838 A1, hereinafter Strugov) in view of Wilson et al. (US 8,732,101 B1, hereinafter Wilson) in view of Kramer et al. (US 2013/0282490 A1, hereinafter Kramer) and in view of Dillon et al. (US 2014/0229498 A1, hereinafter Dillon). 
Regarding dependent claim(s) 7, the combination of Strugov, Wilson and Kramer disclose the method as in claims 6. However, the combination of Strugov, Wilson and Kramer do not appear to specifically disclose wherein a selection range which a plurality of group members select over a specific criterion is displayed in a single bar, wherein the single bar is indicated with a visual representation that indicates a scent based on the number of group members for each range.
In the same field of endeavor, Dillon discloses wherein a selection range which a plurality of group members select over a specific criterion is displayed in a single bar, wherein the single bar is indicated with a visual representation that indicates a scent based on the number of group members for each range (Dillon discloses the system identifies a preference profile for each user in a group of users, wherein the preference profile for each user comprises data that represents a pattern of dependency between the user's ratings for a plurality of items that the user has rated, and characteristics of at least a portion of the rated items to which the user's ratings apply. A plurality of members of the group; and generates a recommendation for the selected candidate item. The group members such as in the order in which they are organized on the user interface. The group the opportunity to select from the list or to reorder it. The system may determine a subset of salient traits or attributes or context data for inclusion in the preference profile using any possible selection criteria. The person may be permitted to identify characteristics of recommendable items to further narrow the selection to include or exclude items that have the identified characteristics. The criteria may include, for example, one or more traits, attributes, or other characteristics such as color, price range or maximum price, or type. For example FIG. 10 uses bar plots to show (displayed in a single bar) the associations between ratings and the categorical wine traits depicting three types of wine flavor, "Brown Spice", "Herbal Plants" and "Wood," for a person who rated 32 red wines. The effect of each type of flavor was analyzed separately (a scent based on the number of group members for each range), (see Dillon: Para. 0036-0040, 0060-0075, 0105-0106, 0140-0146, 0153, 0166-0169). This reads on the claim concept of wherein a selection range which a plurality of group members select over a specific criterion is displayed in a single bar, wherein the single bar is indicated with a visual representation that indicates a scent based on the number of group members for each range). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the user terminal to visualize information for making a decision and extracting a filtered selection range by performing filtering based on the users information of Strugov, Wilson and Kramer in order to have incorporated displayed in a single bar, as disclosed by Dillon, since these are directed to a processor (which may include one or more processors) includes receiving, via a user interface, a selection of a group having multiple members, and identifying a preference profile for each member. The preference profile for each member includes data that represents a pattern of dependency between the member's ratings for items that the profile's member has rated and characteristics of at least a portion of the rated items to which the member's ratings apply. The processor develops a group preference profile by merging the data that represents a pattern of dependency for each of the members; receives, via the user interface, a request for a recommendation for an item; accesses a database of candidate items, wherein each candidate idem is associated with at least one characteristic; uses the group preference profile to select, from the database, a candidate item having characteristics which are likely to appeal to at least a plurality of members of the group; and generates a recommendation for the selected candidate item. A bar graph is a chart that plots data using rectangular bars or columns (called bins) that represent the total amount of observations in the data for that category. Bar charts can be displayed with vertical columns, horizontal bars, comparative bars (multiple bars to show a comparison between values), or stacked bars (bars containing multiple types of information). One of the most common techniques used for summarizing is using graphs, particularly bar charts, which show every data point in order, or histograms, which are bar charts grouped into broader categories. A bar is a diagram that is meant to represent data and to portray a relationship. Analyzing graphs is useful for determining the general trend, relating the results of an experiment to the hypothesis and for formulating hypotheses for future experiments. When analyzing graphs, it is important to determine what the graph is displaying and why such information is pertinent to the experiment or to the context of the question. More than one type of graph can be used to represent a single set of data. The process of creating information visualization typically starts with understanding the information needs of the target user group. Information visualization is becoming increasingly interactive, especially when used in a website or application. Being interactive allows for manipulation of the visualization by users, making it highly effective in catering to their needs. With interactive information visualization, users are able to view topics from different perspectives, and manipulate their visualizations of these until they reach the desired insights. This is especially useful if users require an explorative experience. Incorporating the teachings of Dillon into Strugov, Wilson and Kramer would produce that members of a group are likely to find appealing. When group members are identified, the system may identify one or more preference models for each member. Each preference model represents a pattern of dependency between characteristics of items that the member has rated and the member's ratings for those items, as disclosed by Dillon, (see Abstract).  11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Strugov et al. (US 2014/0188838 A1, hereinafter Strugov) in view of Wilson et al. (US 8,732,101 B1, hereinafter Wilson) in view of Publicover et al. (US 2016/0253710 A1, hereinafter Publicover).  
Regarding dependent claim(s) 15, the combination of Strugov and Wilson disclose the method as in claims 1. However, the combination of Strugov and Wilson do not appear to specifically disclose wherein the selection range comprises at least one among a Boolean selection range, a categorical selection range, and a quantitative selection range.
In the same field of endeavor, Publicover discloses wherein the selection range comprises at least one among a Boolean selection range, a categorical selection range, and a quantitative selection range (Publicover discloses computerized targeted advertising is increasingly being used to target potential consumers. The ubiquity of social networks and the large volume of data generated by such networks is increasingly being used to further target advertising within electronic systems. The selection of targeted advertising to fit in the available time duration. The user also specifies the range of the Focus Spectrum to narrow or broaden the focus group. Condition building blocks are time, location, and social that may be combined together using Boolean operators. General Product interest may be identified by associated keywords and/or categories of products. Market Requests may be placed into categories in some embodiments, and may be sorted, either automatically or by the User, through different variables depending on the embodiment including number of votes, percentage of positive votes, etc. Products they have in stock that may include, pricing, location within particular stores, quantity in stock, related Products, or competing Products, (see Publicover: Para. 0163, 0214-0216 0316, 0359, 0486, 0536-0539 and 0700). This reads on the claim concept of wherein the selection range comprises at least one among a Boolean selection range, a categorical selection range, and a quantitative selection range).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the user terminal to visualize information for making a decision and extracting a filtered selection range by performing filtering based on the users of Strugov and Wilson in order to have incorporated Boolean selection range, a categorical selection range, and a quantitative selection range, as disclosed by Publicover, since these are directed to   Current targeted advertising systems suffer from a number of other limitations. For example, such systems may not be able to provide targeted advertising in a shared system with multiple devices, such as televisions and mobile phones. In addition, such systems may not provide for targeted advertising to participants in a group setting. Another area of concern for Consumers is that they are unable to control the subject matter or kind of advertising that is being pushed to them; and there is currently no technological solution way to have their values, morals, and privacy respected and reflected in a more meaningful way than is available currently. Information visualization is the process of representing data in a visual and meaningful way so that a user can better understand it. Dashboards and scatter plots are common examples of information visualization. Via its depicting an overview and showing relevant connections, information visualization allows users to draw insights from abstract data in an efficient and effective manner. The process of creating information visualization typically starts with understanding the information needs of the target user group. Information visualization is becoming increasingly interactive, especially when used in a website or application. Being interactive allows for manipulation of the visualization by users, making it highly effective in catering to their needs. With interactive information visualization, users are able to view topics from different perspectives, and manipulate their visualizations of these until they reach the desired insights. This is especially useful if users require an explorative experience. The user interface (UI) is the point of human-computer interaction and communication in a device. This can include display screens, keyboards, a mouse and the appearance of a desktop. It is also the way through which a user interacts with an application or a website. The growing dependence of many businesses on web applications and mobile applications has led many companies to place increased priority on UI in an effort to improve the user's overall experience. Comprises grouping a plurality of Users into a shared advertising group, determining one or more targeted advertisements to be presented to the shared advertising group, where the determining the one or more targeted advertisements is based, at least in part, on Profiles (that can be kept private) of the plurality of Users in the shared advertising group, and providing the one or more targeted advertisements for presentation to the shared advertising group. Such method is too complex and time consuming for one or more humans to carry out and thus requires automation through one of more computing devices, which when using this method is able to more effectively deliver Targeted Content, that can be privacy protected, to a group of Users than it could by considering them individually. Such method is not a previously well-understood, routine, or conventional activity, being a significant improvement in the field of selecting and delivering targeted advertising. Boolean Operators are simple words (AND, OR, NOT or AND NOT) used as conjunctions to combine or exclude keywords in a search, resulting in more focused and productive results. This should save time and effort by eliminating inappropriate hits that must be scanned before discarding. Quantities can be compared in terms of "more", "less", or "equal", or by assigning a numerical value in terms of a unit of measurement. A categorical variable is a variable that can take on one of a limited, and usually fixed, number of possible values, assigning each individual or other unit of observation to a particular group or nominal category on the basis of some qualitative property. Incorporating the teachings of Publicover into Strugov and Wilson would produce targeted Content can be provided in individual and/or group environments. In a group environment, Users and/or Devices can be grouped into a shared advertising group and Targeted Content can be selected based on Profiles of one or more members of the group, as disclosed by Publicover, (see Abstract).   
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wickersham III et al. (US 2016/0140789 A1, hereinafter Wickersham) in view of Wilson et al. (US 8,732,101 B1, hereinafter Wilson). 
Regarding independent claim(s) 19, Wickersham discloses an operation method of a server providing information for making a decision in a user group including a plurality of group members, the method comprising: receiving each group member's selection range from the user terminals of the plurality of group members over at least one criterion related to the decision-making (Wickersham discloses group-decision making and, more specifically, to distributed computing applications by which members of a group reach a decision relatively quickly in the face of a relatively large number of options. Groups make decisions in a variety of scenarios. For instance, groups of friends often collectively choose a restaurant at which to meet for dinner. The computing environment 10 may include a plurality of mobile user devices 14 of users in a group. The process 32 includes receiving from a group leader, with a mobile device and a request to initiate a group decision. Leverages existing data sets to gather and present members of groups options for selection and to configure groups. Associated with a geolocation related to the decision, like that provided by the group leader, or the user's current geolocation. Members of the group may view a mobile web page interface for participating in the decision making process, or some users may view a web page on a desktop web browser for engaging in the interactions described herein, (see Wickersham: Para. 0020-0030 0059 and 0061). This reads on the claim concept of an operation method of a server providing information for making a decision in a user group including a plurality of group members, the method comprising: receiving each group member's selection range from the user terminals of the plurality of group members over at least one criterion related to the decision-making); 
However, Wickersham does not appears to specifically disclose extracting a filtered selection range by performing filtering based on information about at least one of the selection ranges of the plurality of group members; extracting candidates for decision-making that match the filtered selection range; and providing the extracted candidates for decision-making to the terminal of at least one of the plurality of group members through the communication unit, wherein at least one of preferences for the candidates and the selection ranges over at least one criterion are visually presented by matching with each group member. 
In the same field of endeavor, Wilson discloses extracting a filtered selection range by performing filtering based on information about at least one of the selection ranges of the plurality of group members; extracting candidates for decision-making that match the filtered selection range (Wilson discloses user's connection graph, extracting candidate venues from the user's connection graph, and dissecting the extracted candidate venues for their properties and property attributes. Based on the final filter set, the recommendation engine 112 may provide recommendations out of this set relating to venues of which have the strongest link strength to user attributes. The system 100 also highlights one of the recommended venues for each member that represents the strongest overall link strength based on the venue provided by the user and the filter state input as part of the search query. The users may each provide a venue and other filter parameters to have the recommendation engine 112 provide a recommendation set for each user.  The collaborative decision making user interface depicts each group member in a different row with recommendations for each corresponding member appearing in a column beneath that member, (see Wilson: Col. 0024 line 1-67, Col. 0026 line 1-67, Col. 0030 line 1-67, Col. 0058 line 1-67, Col. 0064 line 1-67 and Col. 0065 line 1-67). This reads on the claim concept of extracting a filtered selection range by performing filtering based on information about at least one of the selection ranges of the plurality of group members; Wilson discloses a user personality matrix representing an individual user's taste profile may be determined for each user in a group decision-making dynamic. The candidate venues match one or more of the filter conditions. For example, a user may display the user interface 3600 on their personal mobile device, in which case the system 100 may analyze user data and/or the user's personality matrix in order to display attributes and/or properties that the user has shown the strongest affinity for in the past (in this case cuisine and location). User's connection graph, extracting candidate venues from the user's connection graph, and dissecting the extracted candidate venues for their properties and property attributes. Based on the final filter set, the recommendation engine 112 may provide recommendations out of this set relating to venues of which have the strongest link strength to user attributes. The system 100 also highlights one of the recommended venues for each member that represents the strongest overall link strength based on the venue provided by the user and the filter state input as part of the search query. The users may each provide a venue and other filter parameters to have the recommendation engine 112 provide a recommendation set for each user. The collaborative decision making user interface depicts each group member in a different row with recommendations for each corresponding member appearing in a column beneath that member, (see Wilson: Col. 0024 line 1-67, Col. 0026 line 1-67, Col. 0030 line 1-67, Col. 0058 line 1-67, Col. 0064 line 1-67, Col. 0065 line 1-67, Col. 66 line 1-67 and Col. 67 line 1-67). This reads on the claim concept of extracting candidates for decision-making that match the filtered selection range); and
providing the extracted candidates for decision-making to the terminal of at least one of the plurality of group members through the communication unit, wherein at least one of preferences for the candidates and the selection ranges over at least one criterion are visually presented by matching with each group member (Wilson discloses FIG. 4. Referring now to FIG. 4, column 1 in the figure represents twelve restaurant candidate venues that may be extracted from a user's connection graph. Group decision-making process may include providing shared recommendation results based on a unified taste profile of multiple users. Each user in the plurality of users (i.e., the group), generating a 45 combined personality matrix defining features of the group, and determining a set of shared recommendations based on the combined personality matrix. A group of users may combine taste profiles corresponding to their respective user personality matrices, set specific filters within combined taste results based on their current preferences, and obtain a dynamic list of results calculated in real time that fits the taste profile of the entire group within specific categories. The system or users may trigger the recommendation engine. The users may do so by entering through a web portal, client application, or electronic message a request that a shared recommendation be generated based on provided venue attributes such as type, geography, or price. A user or system 100 specified number of recommendations required to be presented to the user, the recommendation engine 112 will proceed with geometric contextualization to obtain the requisite amount of recommendations. In the case of recommendations provided for a group of users, these same techniques may be used but with the modification that the user attributes are selected to match the group, either by direct user input or by arithmetic blending or averaging the user attribute values to arrive at a composite group user profile. The distributed components may include one or more client and/or server machines, in addition to various human interface and/or communication devices (e.g., display monitors, smart phones, tablets, personal digital assistants (PDAs)), (see Wilson: Col. 13 line 1-67, Col. 14 line 1-67, Col. 19 line 1-67, Col. 25 line 1-67, Col. 26line 1-67, Col. 43 line 1-67, Col. 57 line 1-67, Col. 58 line 1-67, Col. 59 line 1-67, Col. 60 line 1-67, Col. 61 line 1-67, Col. 63 line 1-67, Col. 67 line 1-67, Col. 70 and Col. 80 line 1-67). This reads on the claim concept of providing the extracted candidates for decision-making to the terminal of at least one of the plurality of group members through the communication unit, wherein at least one of preferences for the candidates and the selection ranges over at least one criterion are visually presented by matching with each group member).   
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a server providing information for making a decision of Wickersham in order to have incorporated the extracting a filtered selection range by performing filtering based on the users, as disclosed by Wilson, since these are directed to making decisions as a group is difficult, particularly among larger groups facing a large number of options. Decision making is often challenging because groups often seek to account for diverse individual preferences. Different group members often rank candidates differently. Complicating the process, group members often have varying levels of conviction about their preferences. Some members may have strong favorable feelings toward a candidate, while others are relatively indifferent to a given option or are strongly opposed. The problem is often made worse when groups face large sets of options. People often struggle to parse and digest relatively large number of options, especially when making purchases, and are often cognitively overloaded through the process. Traversing large sets of options can be taxing and unpleasant for groups. Dashboards and scatter plots are common examples of information visualization. Via its depicting an overview and showing relevant connections, information visualization allows users to draw insights from abstract data in an efficient and effective manner. The process of creating information visualization typically starts with understanding the information needs of the target user group. Communication within a group facilitates efforts to accommodate diverse individual preferences, but the volume of communication for a decision tends to grow rapidly as the group scales, as those on email chains in which a group decision is being made can often attest. In-person group-meetings mitigate these communication costs, but introduce additional coordination costs, as in-person meetings often introduce new group decision making choices-like where and when to meet- and impose travel and time costs for the meeting. Further, presenting options to the group and tracking and analyzing individual choices is an unpleasant and tedious task, particularly when a large number of options are present. Incorporating the teachings of Wilson into Wickersham would produce a system may receive attribute data corresponding to attributes of a plurality of users and to one or more venues for which the plurality of users has an affinity. A user personality matrix may be calculated for one or more of the plurality of users based on interrelational nodal link strengths between the one or more users and the venues, as disclosed by Wilson, (see Abstract).    
 Regarding independent claim(s) 20, Wickersham discloses a server apparatus for providing information for making a decision in a user group including a plurality of group members, the sever apparatus comprising: a communication unit that receives each group member's selection range from the user terminals of the plurality of group members over at least one criterion related to the decision making (Wickersham discloses a group-decision engine such as a server system for a distributed application, the distributed application including software running on both a server. Group-decision making and, more specifically, to distributed computing applications by which members of a group reach a decision relatively quickly in the face of a relatively large number of options. Groups make decisions in a variety of scenarios. For instance, groups of friends often collectively choose a restaurant at which to meet for dinner. The computing environment 10 may include a plurality of mobile user devices 14 of users in a group. The process 32 includes receiving from a group leader, with a mobile device and a request to initiate a group decision. Leverages existing data sets to gather and present members of groups options for selection and to configure groups. Associated with a geolocation related to the decision, like that provided by the group leader, or the user's current geolocation. Members of the group may view a mobile web page interface for participating in the decision making process, or some users may view a web page on a desktop web browser for engaging in the interactions described herein, (see Wickersham: Para. 0020-0030 0059 and 0061). This reads on the claim concept of a server apparatus for providing information for making a decision in a user group including a plurality of group members, the sever apparatus comprising: a communication unit that receives each group member's selection range from the user terminals of the plurality of group members over at least one criterion related to the decision making); 
However, Wickersham does not appears to specifically disclose a filter that extracts a filtered selection range by performing filtering based on information about at least one of the selection ranges of the plurality of group members; and a decision-making event manager that extracts candidates for decision-making that match the filtered selection range, wherein the extracted candidates for decision-making are provided to the terminal of at  least one of the plurality of group members through the communication unit, and wherein at least one of preferences for the candidates and the selection ranges over at least one criterion are visually presented by matching with each group member. 
In the same field of endeavor, Wilson discloses a filter that extracts a filtered selection range by performing filtering based on information about at least one of the selection ranges of the plurality of group members; and a decision-making event manager that extracts candidates for decision-making that match the filtered selection range (Wilson discloses user's connection graph, extracting candidate venues from the user's connection graph, and dissecting the extracted candidate venues for their properties and property attributes. Based on the final filter set, the recommendation engine 112 may provide recommendations out of this set relating to venues of which have the strongest link strength to user attributes. The system 100 also highlights one of the recommended venues for each member that represents the strongest overall link strength based on the venue provided by the user and the filter state input as part of the search query. The users may each provide a venue and other filter parameters to have the recommendation engine 112 provide a recommendation set for each user.  The collaborative decision making user interface depicts each group member in a different row with recommendations for each corresponding member appearing in a column beneath that member, (see Wilson: Col. 0024 line 1-67, Col. 0026 line 1-67, Col. 0030 line 1-67, Col. 0058 line 1-67, Col. 0064 line 1-67 and Col. 0065 line 1-67). This reads on the claim concept of a filter that extracts a filtered selection range by performing filtering based on information about at least one of the selection ranges of the plurality of group members, Wilson discloses a user personality matrix representing an individual user's taste profile may be determined for each user in a group decision-making dynamic. The candidate venues match one or more of the filter conditions. For example, a user may display the user interface 3600 on their personal mobile device, in which case the system 100 may analyze user data and/or the user's personality matrix in order to display attributes and/or properties that the user has shown the strongest affinity for in the past (in this case cuisine and location). User's connection graph, extracting candidate venues from the user's connection graph, and dissecting the extracted candidate venues for their properties and property attributes. Based on the final filter set, the recommendation engine 112 may provide recommendations out of this set relating to venues of which have the strongest link strength to user attributes. The system 100 also highlights one of the recommended venues for each member that represents the strongest overall link strength based on the venue provided by the user and the filter state input as part of the search query. The users may each provide a venue and other filter parameters to have the recommendation engine 112 provide a recommendation set for each user. The collaborative decision making user interface depicts each group member in a different row with recommendations for each corresponding member appearing in a column beneath that member, (see Wilson: Col. 0024 line 1-67, Col. 0026 line 1-67, Col. 0030 line 1-67, Col. 0058 line 1-67, Col. 0064 line 1-67, Col. 0065 line 1-67, Col. 66 line 1-67 and Col. 67 line 1-67). This reads on the claim concept of a decision-making event manager that extracts candidates for decision-making that match the filtered selection range),
wherein the extracted candidates for decision-making are provided to the terminal of at least one of the plurality of group members through the communication unit, and wherein at least one of preferences for the candidates and the selection ranges over at least one criterion are visually presented by matching with each group member (Wilson discloses FIG. 4. Referring now to FIG. 4, column 1 in the figure represents twelve restaurant candidate venues that may be extracted from a user's connection graph. Group decision-making process may include providing shared recommendation results based on a unified taste profile of multiple users. Each user in the plurality of users (i.e., the group), generating a 45 combined personality matrix defining features of the group, and determining a set of shared recommendations based on the combined personality matrix. A group of users may combine taste profiles corresponding to their respective user personality matrices, set specific filters within combined taste results based on their current preferences, and obtain a dynamic list of results calculated in real time that fits the taste profile of the entire group within specific categories. The system or users may trigger the recommendation engine. The users may do so by entering through a web portal, client application, or electronic message a request that a shared recommendation be generated based on provided venue attributes such as type, geography, or price. A user or system 100 specified number of recommendations required to be presented to the user, the recommendation engine 112 will proceed with geometric contextualization to obtain the requisite amount of recommendations. In the case of recommendations provided for a group of users, these same techniques may be used but with the modification that the user attributes are selected to match the group, either by direct user input or by arithmetic blending or averaging the user attribute values to arrive at a composite group user profile. The distributed components may include one or more client and/or server machines, in addition to various human interface and/or communication devices (e.g., display monitors, smart phones, tablets, personal digital assistants (PDAs)), (see Wilson: Col. 13 line 1-67, Col. 14 line 1-67, Col. 19 line 1-67, Col. 25 line 1-67, Col. 26line 1-67, Col. 43 line 1-67, Col. 57 line 1-67, Col. 58 line 1-67, Col. 59 line 1-67, Col. 60 line 1-67, Col. 61 line 1-67, Col. 63 line 1-67, Col. 67 line 1-67, Col. 70 and Col. 80 line 1-67). This reads on the claim concept of wherein the extracted candidates for decision-making are provided to the terminal of at least one of the plurality of group members through the communication unit, and wherein at least one of preferences for the candidates and the selection ranges over at least one criterion are visually presented by matching with each group member). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify a server providing information for making a decision of Wickersham in order to have incorporated the extracting a filtered selection range by performing filtering based on the users, as disclosed by Wilson, since these are directed to making decisions as a group is difficult, particularly among larger groups facing a large number of options. Decision making is often challenging because groups often seek to account for diverse individual preferences. Different group members often rank candidates differently. Complicating the process, group members often have varying levels of conviction about their preferences. Some members may have strong favorable feelings toward a candidate, while others are relatively indifferent to a given option or are strongly opposed. The problem is often made worse when groups face large sets of options. People often struggle to parse and digest relatively large number of options, especially when making purchases, and are often cognitively overloaded through the process. Traversing large sets of options can be taxing and unpleasant for groups. Dashboards and scatter plots are common examples of information visualization. Via its depicting an overview and showing relevant connections, information visualization allows users to draw insights from abstract data in an efficient and effective manner. The process of creating information visualization typically starts with understanding the information needs of the target user group. Communication within a group facilitates efforts to accommodate diverse individual preferences, but the volume of communication for a decision tends to grow rapidly as the group scales, as those on email chains in which a group decision is being made can often attest. In-person group-meetings mitigate these communication costs, but introduce additional coordination costs, as in-person meetings often introduce new group decision making choices-like where and when to meet- and impose travel and time costs for the meeting. Further, presenting options to the group and tracking and analyzing individual choices is an unpleasant and tedious task, particularly when a large number of options are present. Incorporating the teachings of Wilson into Wickersham would produce a system may receive attribute data corresponding to attributes of a plurality of users and to one or more venues for which the plurality of users has an affinity. A user personality matrix may be calculated for one or more of the plurality of users based on interrelational nodal link strengths between the one or more users and the venues, as disclosed by Wilson, (see Abstract).    
                                                             Examiner's Notes 
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164           

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164